The Court
stopped Mr. Lee, in reply, and said : The right of the party who requests the opinion of the Court is not to have an opinion insianler. If the point is saved in any manner, it is all he has a right to require. If the Court refuse to instruct the jury, but direct them to find a special verdict, by which the point of law will be saved, the Court will be excused; and their refusal to give an opinion insianler will not be error. The Court and bar must know that the question intended to be saved is not settled in this country. It has been decided.differently by different courts. In Virginia it has been decided in one way, in New York in another. We think the fairest mode of saving the point is by a special verdict. It is least expensive and most expeditious, as the whole facts will be before the Supreme Court, and the judgment will be final. Dowman’s case, 9 Co. 11 (b), 13 (a) and 14 (a).
The Court directed the jury to find a special verdict.
The plaintiffs then offered evidence to disprove the ground of condemnation alleged in the sentence of the Vice Court of Admiralty at Barbadoes, to which the defendant objected; but the Court overruled the objection, and the defendant took a bill of exceptions. ' ■’
The jury, not being able to agree, were discharged, by consent, of the parties, and the cause was continued over to the next term. A special verdict was found at a subsequent term, upon which judgment was rendered for the plaintiff, which was reversed by the Supreme Court of the United States. 4 Cranch, 434.